Case: 21-30188     Document: 00516216749         Page: 1     Date Filed: 02/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 24, 2022
                                  No. 21-30188
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Frankie Maldonado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:14-CR-207-1


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Frankie Maldonado, now federal prisoner # 27856-171, was convicted
   of two counts of producing child pornography and one count of traveling in
   interstate commerce for the purpose of engaging in illicit sexual conduct with
   a minor. He was sentenced to two concurrent 360-month prison terms on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30188      Document: 00516216749           Page: 2     Date Filed: 02/24/2022




                                     No. 21-30188


   the first two counts and one 120-month prison term on the third count, which
   was made consecutive to the other prison sentences.              In this appeal,
   Maldonado challenges the denial of his motion for compassionate release
   under 18 U.S.C. § 3582(c)(1)(A)(i).
          The denial of a motion for compassionate release is reviewed for abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   A district court abuses its discretion when its decision is based on a legal error
   or a clearly erroneous assessment of the evidence. Id. at 693-94.
          A motion for compassionate release may be granted if, after
   considering the applicable 18 U.S.C. § 3553(a) factors, the district court
   finds, inter alia, that extraordinary and compelling reasons warrant such a
   reduction and that a sentence reduction is consistent with applicable policy
   statements issued by the Sentencing Commission. § 3582(c)(1)(A)(i). This
   court recently held that a district court considering a prisoner’s
   compassionate release motion is not bound by U.S.S.G. § 1B1.13 or its
   commentary but must instead consider the extraordinary circumstances
   requirement of § 3582(c)(1)(A)(i) and the § 3553(a) sentencing factors.
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Here, even if it
   is assumed that the district court based its determination that there were no
   extraordinary and compelling reasons under § 3582(c)(1)(A)(i) on a legal
   error under Shkambi, 993 F.3d at 393, or a clearly erroneous assessment of
   the evidence, there was no reversible error because the district court
   alternatively denied relief based on its assessment of the § 3553(a) factors.
   See Ward v. United States, 11 F.4th 354, 360, 362 (5th Cir. 2021); Chambliss,
   948 F.3d at 693-94.
          Furthermore, Maldonado has failed to show that the district court
   abused its discretion in determining that the § 3553(a) factors did not warrant
   compassionate release. See Chambliss, 948 F.3d at 693-94. In explaining its




                                           2
Case: 21-30188      Document: 00516216749           Page: 3   Date Filed: 02/24/2022




                                     No. 21-30188


   determination, the district court noted Maldonado’s claimed positive post-
   sentencing conduct but relied instead on his troubled criminal history, the
   facts and circumstances of his serious offenses of conviction, and the fact that
   only a small portion of his lengthy prison sentences had been discharged.
   Maldonado’s challenge to the district court’s balancing of the § 3553(a)
   factors is not a sufficient ground for reversal. See Chambliss, 948 F.3d at 694.
          Finally, there is no merit to Maldonado’s apparent assertion that the
   district court failed to adequately explain its application of the § 3553(a)
   sentencing factors. As discussed above, the district court provided multiple
   specific factual reasons why compassionate release was not warranted under
   § 3553(a). See Chambliss, 948 F.3d at 693.
          Given the foregoing, the district court did not abuse its discretion in
   denying    Maldonado’s      motion    for    compassionate     release   under
   § 3582(c)(1)(A)(i). See Chambliss, 948 F.3d at 693-94. The judgment of the
   district court is AFFIRMED.




                                          3